Exhibit 10.4
CLARIVATE PLC
2019 INCENTIVE AWARD PLAN1



ARTICLE I.
BACKGROUND AND PURPOSE


This Plan is adopted by the Company in connection with the anticipated
consummation of the Business Combination and the assumption by the Company
pursuant to the Business Combination of outstanding awards previously granted to
employees and other service providers under the Prior Plan (the “Assumed
Awards”).


This Plan is intended to constitute an amendment and restatement and
continuation of the Prior Plan, such that from and after the assumption of the
Assumed Awards by the Company in the Business Combination, the Assumed Awards
shall be deemed granted under and governed by this Plan, it being understood
that the adoption of this Plan is not intended to modify the terms and
conditions of any Assumed Awards. In connection with the Business Combination,
the Assumed Awards are being adjusted as required under the terms of the Prior
Plan, as set forth in a written notice provided or to be provided to each
applicable Participant, and the terms and conditions of such Assumed Awards
shall otherwise continue to be as set forth in the applicable Award Agreements
covering each of the Assumed Awards.


The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities.
In addition to the Assumed Awards, from and after the time of the Business
Combination, the Company intends to use this Plan to grant new Awards to
eligible Service Providers from time to time, subject to and in accordance with
the terms and conditions described herein. Capitalized terms used in the Plan
are defined in Article XI.
ARTICLE II.
ELIGIBILITY


Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.
ARTICLE III.
ADMINISTRATION AND DELEGATION


3.1 Administration. The Plan is administered by the Administrator. The
Administrator has authority to determine which Service Providers receive Awards,
grant Awards and set Award terms and conditions, subject to the conditions and
limitations in the Plan. The Administrator also has the authority to take all
actions and make all determinations under the Plan, to interpret the Plan and
Award Agreements and to adopt, amend and repeal Plan administrative rules,
guidelines and practices as it deems advisable. The Administrator may correct
defects and ambiguities, supply omissions and reconcile inconsistencies in the
Plan or any Award as it deems necessary or appropriate to administer the Plan
and any Awards. The Administrator’s determinations under the Plan are in its
sole discretion and will be final and binding on all persons having or claiming
any interest in the Plan or any Award.


3.2 Appointment of Committees. To the extent Applicable Laws permit, the Board
may delegate any or all of its powers under the Plan to one or more Committees
or officers of the Company or any of its Subsidiaries. The Board may abolish any
Committee or re-vest in itself any previously delegated authority at any time.


ARTICLE IV.
SHARES AVAILABLE FOR AWARDS


4.1 Number of Shares. Subject to adjustment under Article VIII and the terms of
this Article IV, Awards may be made under the Plan covering up to the Overall
Share Limit. For the avoidance of doubt, the Assumed






1 ‘Clarivate Analytics Plc’ changed its name to ‘Clarivate Plc’ effective on
11th May 2020 and the “Clarivate Analytics PLC 2019 Incentive Award Plan” was
renamed accordingly. This plan was amended and restated as at May 11, 2020.

--------------------------------------------------------------------------------



Awards shall count against the Overall Share Limit. Shares issued under the Plan
may consist of authorized but unissued Shares, Shares purchased on the open
market or treasury Shares.
4.2 Share Recycling. If all or any part of an Award (including an Assumed Award)
expires, lapses or is terminated, exchanged for cash, surrendered, repurchased,
redeemed, canceled without having been fully exercised or forfeited, in any
case, in a manner that results in the Company acquiring Shares covered by the
Award (including an Assumed Award) at a price not greater than the price (as
adjusted to reflect any Equity Restructuring) paid by the Participant for such
Shares or not issuing any Shares covered by the Award (including an Assumed
Award), the unused Shares covered by the Award (including an Assumed Award)
will, as applicable, become or again be available for Award grants under the
Plan. Further, Shares delivered (either by actual delivery or attestation) to
the Company by a Participant to satisfy the applicable exercise or purchase
price of an Award (including an Assumed Award) and/or to satisfy any applicable
tax withholding obligation (including Shares retained by the Company from the
Award (including an Assumed Award) being exercised or purchased and/or creating
the tax obligation) will, as applicable, become or again be available for Award
grants under the Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards (including Assumed Awards) shall not
count against the Overall Share Limit.
4.3 Incentive Option Limitations. Notwithstanding anything to the contrary
herein, no more than 60,000,000 Shares may be issued pursuant to the exercise of
Incentive Options.
4.4 Substitute Awards. In connection with an entity’s merger or consolidation
with the Company or the Company’s acquisition of an entity’s property or shares,
the Administrator may grant Awards in substitution for any options or other
share or share-based awards granted before such merger or consolidation by such
entity or its affiliate. Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan. Substitute Awards (other than the Assumed Awards) will not count against
the Overall Share Limit (nor shall Shares subject to a Substitute Award (other
than the Assumed Awards) be added to the Shares available for Awards under the
Plan as provided above), except that Shares acquired by exercise of substitute
Incentive Options will count against the maximum number of Shares that may be
issued pursuant to the exercise of Incentive Options under the Plan.
Additionally, except with respect to the Prior Plan, in the event that a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of shares
of the entities party to such acquisition or combination) may be used for Awards
under the Plan and shall not reduce the Shares authorized for grant under the
Plan (and Shares subject to such Awards shall not be added to the Shares
available for Awards under the Plan as provided above); provided that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Directors prior to such acquisition or combination.
ARTICLE V.
OPTIONS AND SHARE APPRECIATION RIGHTS


5.1 General. The Administrator may grant Options or Share Appreciation Rights to
Service Providers subject to the limitations in the Plan, including any
limitations in the Plan that apply to Incentive Options. The Administrator will
determine the number of Shares covered by each Option and Share Appreciation
Right, the exercise price of each Option and Share Appreciation Right and the
conditions and limitations applicable to the exercise of each Option and Share
Appreciation Right. A Share Appreciation Right will entitle the Participant (or
other person entitled to exercise the Share Appreciation Right) to receive from
the Company upon exercise of the exercisable portion of the Share Appreciation
Right an amount determined by multiplying the excess, if any, of the Fair Market
Value of one Share on the date of exercise over the exercise price per Share of
the Share Appreciation Right by the number of Shares with respect to which the
Share Appreciation Right is exercised, subject to any


2

--------------------------------------------------------------------------------



limitations of the Plan or that the Administrator may impose and payable in
cash, Shares valued at Fair Market Value or a combination of the two as the
Administrator may determine or provide in the Award Agreement.
5.2 Exercise Price. The Administrator will establish each Option’s and Share
Appreciation Right’s exercise price and specify the exercise price in the Award
Agreement. The exercise price will not be less than 100% of the Fair Market
Value on the original grant date of the Option or Share Appreciation Right.
5.3 Duration. Each Option or Share Appreciation Right will be exercisable at
such times and as specified in the Award Agreement, provided that the term of an
Option or Share Appreciation Right will not exceed ten years. Notwithstanding
the foregoing and unless determined otherwise by the Company, in the event that
on the last business day of the term of an Option or Share Appreciation Right
(other than an Incentive Option) (i) the exercise of the Option or Share
Appreciation Right is prohibited by Applicable Law, as determined by the
Company, or (ii) Shares may not be purchased or sold by the applicable
Participant due to any Company insider trading policy (including blackout
periods) or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Option or Share Appreciation Right
shall be extended until the date that is thirty (30) days after the end of the
legal prohibition, black-out period or lock-up agreement, as determined by the
Company; provided, however, in no event shall the extension last beyond the ten
year term of the applicable Option or Share Appreciation Right. Notwithstanding
the foregoing, if the Participant, prior to the end of the term of an Option or
Share Appreciation Right, violates the non-competition, non-solicitation,
confidentiality or other similar restrictive covenant provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company or any of its Subsidiaries,
the right of the Participant and the Participant’s transferees to exercise any
Option or Share Appreciation Right issued to the Participant shall terminate
immediately upon such violation, unless the Company otherwise determines. In
addition, if, prior to the end of the term of an Option or Share Appreciation
Right, the Participant is given notice by the Company or any of its Subsidiaries
of the Participant’s Termination of Service by the Company or any of its
Subsidiaries for Cause, and the effective date of such Termination of Service is
subsequent to the date of the delivery of such notice, the right of the
Participant and the Participant’s transferees to exercise any Option or Share
Appreciation Right issued to the Participant shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s service as a Service
Provider will not be terminated for Cause as provided in such notice or (ii) the
effective date of the Participant’s Termination of Service by the Company or any
of its Subsidiaries for Cause (in which case the right of the Participant and
the Participant’s transferees to exercise any Option or Share Appreciation Right
issued to the Participant will terminate immediately upon the effective date of
such termination of Service).
5.4 Exercise. Options and Share Appreciation Rights may be exercised by
delivering to the Company a written notice of exercise, in a form the
Administrator approves (which may be electronic), signed by the person
authorized to exercise the Option or Share Appreciation Right, together with, as
applicable, payment in full (i) as specified in Section 5.5 for the number of
Shares for which the Award is exercised and (ii) as specified in Section 9.5 for
any applicable taxes. Unless the Administrator otherwise determines, an Option
or Share Appreciation Right may not be exercised for a fraction of a Share.
5.5 Payment Upon Exercise. Subject to Section 10.8, any Company insider trading
policy (including blackout periods) and Applicable Laws, the exercise price of
an Option must be paid by:
(a) cash, wire transfer of immediately available funds or by check payable to
the order of the Company, provided that the Company may limit the use of one of
the foregoing payment forms if one or more of the payment forms below is
permitted;
(b) if there is a public market for Shares at the time of exercise, unless the
Company otherwise determines, (A) delivery (including telephonically to the
extent permitted by the Company) of an irrevocable and unconditional undertaking
by a broker acceptable to the Company to deliver promptly to the Company
sufficient funds to pay the exercise price, or (B) the Participant’s delivery to
the Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a


3

--------------------------------------------------------------------------------



check sufficient to pay the exercise price; provided that such amount is paid to
the Company at such time as may be required by the Administrator;
(c) to the extent permitted by the Administrator, delivery (either by actual
delivery or attestation) of Shares owned by the Participant valued at their Fair
Market Value;
(d) to the extent permitted by the Administrator, surrendering Shares then
issuable upon the Option’s exercise valued at their Fair Market Value on the
exercise date;
(e) to the extent permitted by the Administrator, delivery of a promissory note
or any other property that the Administrator determines is good and valuable
consideration; or
(f) to the extent permitted by the Company, any combination of the above payment
forms approved by the Administrator.
ARTICLE VI.
RESTRICTED SHARES; RESTRICTED SHARE UNITS


6.1 General. The Administrator may grant Restricted Shares, or the right to
purchase Restricted Shares, to any Service Provider, subject to the Company’s
right to repurchase or redeem all or part of such shares at their issue price or
other stated or formula price from the Participant (or to require forfeiture of
such shares) if conditions the Administrator specifies in the Award Agreement
are not satisfied before the end of the applicable restriction period or periods
that the Administrator establishes for such Award. In addition, the
Administrator may grant to Service Providers Restricted Share Units, which may
be subject to vesting and forfeiture conditions during the applicable
restriction period or periods, as set forth in an Award Agreement. The
Administrator will determine and set forth in the Award Agreement the terms and
conditions for each Restricted Share and Restricted Share Unit Award, subject to
the conditions and limitations contained in the Plan.
6.2 Restricted Shares.
(a) Dividends. Participants holding shares of Restricted Shares will be entitled
to all ordinary cash dividends paid with respect to such Shares, unless the
Administrator provides otherwise in the Award Agreement. In addition, unless the
Administrator provides otherwise, if any dividends or distributions are paid in
Shares, or consist of a dividend or distribution to holders of Shares of
property other than an ordinary cash dividend, the Shares or other property will
be subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Shares with respect to which they were paid.
(b) Share Certificates. The Company may require that the Participant deposit in
escrow with the Company (or its designee) any share certificates issued in
respect of shares of Restricted Shares, together with a stock power endorsed in
blank.
6.3 Restricted Share Units.
(a) Settlement. The Administrator may provide that settlement of Restricted
Share Units will occur upon or as soon as reasonably practicable after the
Restricted Share Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.
(b) Shareholder Rights. A Participant will have no rights of a shareholder with
respect to Shares subject to any Restricted Share Unit unless and until the
Shares are delivered in settlement of the Restricted Share Unit.
(c) Dividend Equivalents. If the Administrator provides, a grant of Restricted
Share Units may provide a Participant with the right to receive Dividend
Equivalents. Dividend Equivalents may be paid currently or credited to an
account for the Participant, settled in cash or Shares and subject to the same
restrictions on


4

--------------------------------------------------------------------------------



transferability and forfeitability as the Restricted Share Units with respect to
which the Dividend Equivalents are granted and subject to other terms and
conditions as set forth in the Award Agreement.
ARTICLE VII.
OTHER SHARE OR CASH BASED AWARDS


Other Share or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Share or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Share or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines. Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Share or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.
ARTICLE VIII.
ADJUSTMENTS FOR CHANGES IN SHARES AND CERTAIN OTHER EVENTS


8.1 Equity Restructuring. In connection with any Equity Restructuring,
notwithstanding anything to the contrary in this Article VIII, the Administrator
will equitably adjust each outstanding Award as it deems appropriate to reflect
the Equity Restructuring, which may include adjusting the number and type of
securities subject to each outstanding Award and/or the Award’s exercise price
or grant price (if applicable), granting new Awards to Participants, and making
a cash payment to Participants. The adjustments provided under this Section 8.1
will be nondiscretionary and final and binding on the affected Participant and
the Company; provided that the Administrator will determine whether an
adjustment is equitable.
8.2 Corporate Transactions. In the event of any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
reorganization, merger, consolidation, combination, amalgamation, repurchase,
redemption, recapitalization, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, or sale or exchange of Shares or other securities of the Company,
change in control, issuance of warrants or other rights to purchase Shares or
other securities of the Company, other similar corporate transaction or event,
other unusual or nonrecurring transaction or event affecting the Company or its
financial statements or any change in any Applicable Laws or accounting
principles, the Administrator, on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event (except that action to give effect to a
change in Applicable Law or accounting principles may be made within a
reasonable period of time after such change) and either automatically or upon
the Participant’s request, is hereby authorized to take any one or more of the
following actions whenever the Administrator determines that such action is
appropriate in order to (x) prevent dilution or enlargement of the benefits or
potential benefits intended by the Company to be made available under the Plan
or with respect to any Award granted or issued under the Plan, (y) to facilitate
such transaction or event or (z) give effect to such changes in Applicable Laws
or accounting principles:
(a) To provide for the cancellation of any such Award in exchange for either an
amount of cash or other property with a value equal to the amount that could
have been obtained upon the exercise or settlement of the vested portion of such
Award or realization of the Participant’s rights under the vested portion of
such Award, as applicable; provided that, if the amount that could have been
obtained upon the exercise or settlement of the vested portion of such Award or
realization of the Participant’s rights, in any case, is equal to or less than
zero, then the Award may be terminated without payment;
(b) To provide that such Award shall vest and, to the extent applicable, be
exercisable as to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the provisions of such Award;


5

--------------------------------------------------------------------------------



(c) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
awards covering the shares of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and/or applicable exercise or purchase price, in all cases, as determined
by the Administrator;
(d) To make adjustments in the number and type of Shares (or other securities or
property) subject to outstanding Awards and/or with respect to which Awards may
be granted under the Plan (including, but not limited to, adjustments of the
limitations in Article IV hereof on the maximum number and kind of shares which
may be issued) and/or in the terms and conditions of (including the vesting
terms or grant or exercise price), and the Performance Criteria and other
criteria included in, outstanding Awards;
(e) To replace such Award with other rights or property selected by the
Administrator; and/or
(f) To provide that the Award will terminate and cannot vest, be exercised or
become payable after the applicable event.
8.3 Administrative Stand Still. In the event of any pending share dividend,
share split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
shareholders, or any other extraordinary transaction or change affecting the
Shares or the share price of Shares, including any Equity Restructuring or any
securities offering or other similar transaction, for administrative
convenience, the Administrator may refuse to permit the exercise of any Award
for up to sixty days before or after such transaction.
8.4 General. Except as expressly provided in the Plan or the Administrator’s
action under the Plan, no Participant will have any rights due to any
subdivision or consolidation of Shares of any class, dividend payment, increase
or decrease in the number of Shares of any class or dissolution, liquidation,
merger, or consolidation of the Company or other corporation. Except as
expressly provided with respect to an Equity Restructuring under Section 8.1
above or the Administrator’s action under the Plan, no issuance by the Company
of Shares of any class, or securities convertible into Shares of any class, will
affect, and no adjustment will be made regarding, the number of Shares subject
to an Award or the Award’s grant or exercise price. The existence of the Plan,
any Award Agreements and the Awards granted hereunder will not affect or
restrict in any way the Company’s right or power to make or authorize (i) any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, (ii) any merger, consolidation dissolution or
liquidation of the Company or sale of Company assets or (iii) any sale or
issuance of securities, including securities with rights superior to those of
the Shares or securities convertible into or exchangeable for Shares. The
Administrator may treat Participants and Awards (or portions thereof)
differently under this Article VIII.
ARTICLE IX.
GENERAL PROVISIONS APPLICABLE TO AWARDS


9.1 Transferability. Except as the Administrator may determine or provide in an
Award Agreement or otherwise for Awards other than Incentive Options, Awards may
not be sold, assigned, transferred, pledged or otherwise encumbered, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, or, subject to the Administrator’s consent, pursuant to a domestic
relations order, and, during the life of the Participant, will be exercisable
only by the Participant. References to a Participant, to the extent relevant in
the context, will include references to a Participant’s authorized transferee
that the Administrator specifically approves.
9.2 Documentation. Each Award will be evidenced in an Award Agreement, which may
be written or electronic, as the Administrator determines. Each Award may
contain terms and conditions in addition to those set forth in the Plan.
9.3 Discretion. Except as the Plan otherwise provides, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
to a Participant need not be identical, and the Administrator need not treat
Participants or Awards (or portions thereof) uniformly.


6

--------------------------------------------------------------------------------



9.4 Termination of Status. The Administrator will determine how the disability,
death, retirement, authorized leave of absence or any other change or purported
change in a Participant’s Service Provider status affects an Award and the
extent to which, and the period during which, the Participant, the Participant’s
legal representative, conservator, guardian or Designated Beneficiary may
exercise rights under the Award, if applicable.
9.5 Withholding. Each Participant must pay the Company, or make provision
satisfactory to the Administrator for payment of, any taxes required by law to
be withheld in connection with such Participant’s Awards by the date of the
event creating the tax liability. The Company may deduct an amount sufficient to
satisfy such tax obligations based on the applicable statutory withholding rates
(or such other rate as may be determined by the Company after considering any
accounting consequences or costs) from any payment of any kind otherwise due to
a Participant. Subject to Section 10.8 and any Company insider trading policy
(including blackout periods), Participants may satisfy such tax obligations (i)
in cash, by wire transfer of immediately available funds, by check made payable
to the order of the Company, provided that the Company may limit the use of the
foregoing payment forms if one or more of the payment forms below is permitted,
(ii) to the extent permitted by the Administrator, in whole or in part by
delivery of Shares, including Shares retained from the Award creating the tax
obligation, valued at their Fair Market Value, (iii) if there is a public market
for Shares at the time the tax obligations are satisfied, unless the Company
otherwise determines, (A) delivery (including telephonically to the extent
permitted by the Company) of an irrevocable and unconditional undertaking by a
broker acceptable to the Company to deliver promptly to the Company sufficient
funds to satisfy the tax obligations, or (B) delivery by the Participant to the
Company of a copy of irrevocable and unconditional instructions to a broker
acceptable to the Company to deliver promptly to the Company cash or a check
sufficient to satisfy the tax withholding; provided that such amount is paid to
the Company at such time as may be required by the Administrator, or (iv) to the
extent permitted by the Company, any combination of the foregoing payment forms
approved by the Administrator. If any tax withholding obligation will be
satisfied under clause (ii) of the immediately preceding sentence by the
Company’s retention of Shares from the Award creating the tax obligation and
there is a public market for Shares at the time the tax obligation is satisfied,
the Company may elect to instruct any brokerage firm determined acceptable to
the Company for such purpose to sell on the applicable Participant’s behalf some
or all of the Shares retained and to remit the proceeds of the sale to the
Company or its designee, and each Participant’s acceptance of an Award under the
Plan will constitute the Participant’s authorization to the Company and
instruction and authorization to such brokerage firm to complete the
transactions described in this sentence.
9.6 Amendment of Award; Repricing. The Administrator may amend, modify or
terminate any outstanding Award, including by substituting another Award of the
same or a different type, changing the exercise or settlement date, and
converting an Incentive Option to a Non-Qualified Option. The Participant’s
consent to such action will be required unless (i) the action, taking into
account any related action, does not materially and adversely affect the
Participant’s rights under the Award, or (ii) the change is permitted under
Article VIII or pursuant to Section 10.6. Notwithstanding the foregoing or
anything in the Plan to the contrary, the Administrator may, without the
approval of the shareholders of the Company, reduce the exercise price per share
of outstanding Options or Share Appreciation Rights or cancel outstanding
Options or Share Appreciation Rights in exchange for cash, other Awards or
Options or Share Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Share
Appreciation Rights.
9.7 Conditions on Delivery of Shares. The Company will not be obligated to
deliver any Shares under the Plan or remove restrictions from Shares previously
delivered under the Plan until (i) all Award conditions have been met or removed
to the Company’s satisfaction, (ii) as determined by the Company, all other
legal matters regarding the issuance and delivery of such Shares have been
satisfied, including any applicable securities laws and stock exchange or stock
market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Administrator
deems necessary or appropriate to satisfy any Applicable Laws. The Company’s
inability to obtain authority from any regulatory body having jurisdiction,
which the Administrator determines is necessary to the lawful issuance and sale
of any securities, will relieve the Company of any liability for failing to
issue or sell such Shares as to which such requisite authority has not been
obtained.


7

--------------------------------------------------------------------------------



9.8 Acceleration. The Administrator may at any time provide that any Award will
become immediately vested and fully or partially exercisable, free of some or
all restrictions or conditions, or otherwise fully or partially realizable.
9.9 Additional Terms of Incentive Options. The Administrator may grant Incentive
Options only to employees of the Company, any of its present or future parent or
subsidiary corporations, as defined in Sections 424(e) or (f) of the Code,
respectively, and any other entities the employees of which are eligible to
receive Incentive Options under the Code. If an Incentive Option is granted to a
Greater Than 10% Shareholder, the exercise price will not be less than 110% of
the Fair Market Value on the Option’s grant date, and the term of the Option
will not exceed five years. All Incentive Options will be subject to and
construed consistently with Section 422 of the Code. By accepting an Incentive
Option, the Participant agrees to give prompt notice to the Company of
dispositions or other transfers of Shares acquired under the Option made within
(i) two years from the grant date of the Option or (ii) one year after the
transfer of such Shares to the Participant, specifying the date of the
disposition or other transfer and the amount the Participant realized, in cash,
other property, assumption of indebtedness or other consideration, in such
disposition or other transfer. Neither the Company nor the Administrator will be
liable to a Participant, or any other party, if an Incentive Option fails or
ceases to qualify as an “incentive stock option” under Section 422 of the Code.
Any Incentive Option or portion thereof that fails to qualify as an “incentive
stock option” under Section 422 of the Code for any reason, including becoming
exercisable with respect to Shares having a fair market value exceeding the
$100,000 limitation under Treasury Regulation Section 1.422-4, will be a
Non-Qualified Option.
ARTICLE X.
MISCELLANEOUS


10.1 No Right to Employment or Other Status. No person will have any claim or
right to be granted an Award, and the grant of an Award will not be construed as
giving a Participant the right to continued employment or any other relationship
with the Company. The Company expressly reserves the right at any time to
dismiss or otherwise terminate its relationship with a Participant free from any
liability or claim under the Plan or any Award, except as expressly provided in
an Award Agreement.
10.2 No Rights as Shareholder; Certificates. Subject to the Award Agreement, no
Participant or Designated Beneficiary will have any rights as a shareholder with
respect to any Shares to be distributed under an Award until becoming the record
holder of such Shares. Notwithstanding any other provision of the Plan, unless
the Administrator otherwise determines or Applicable Laws require, the Company
will not be required to deliver to any Participant certificates evidencing
Shares issued in connection with any Award and instead such Shares may be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator). The Company may place legends on share certificates
issued under the Plan that the Administrator deems necessary or appropriate to
comply with Applicable Laws.
10.3 Effective Date and Term of Plan. Unless earlier terminated by the Board,
the Plan will become effective on the day that it is adopted by the Board and
will remain in effect until the tenth anniversary of such date, but Awards
previously granted may extend beyond that date in accordance with the Plan.
10.4 Amendment of Plan. The Administrator may amend, suspend or terminate the
Plan at any time; provided that no amendment, other than an increase to the
Overall Share Limit, may materially and adversely affect any Award outstanding
at the time of such amendment without the affected Participant’s consent. No
Awards may be granted under the Plan during any suspension period or after the
Plan’s termination. Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination. The Board will obtain
shareholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.
10.5 Provisions for Foreign Participants. The Administrator may modify Awards
granted to Participants who are foreign nationals or employed outside the United
States or establish subplans or procedures under the Plan


8

--------------------------------------------------------------------------------



to address differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.
10.6 Section 409A.
(a) General. The Company intends that all Awards be structured to comply with,
or be exempt from, Section 409A, such that no adverse tax consequences,
interest, or penalties under Section 409A apply. Notwithstanding anything in the
Plan or any Award Agreement to the contrary, the Administrator may, without a
Participant’s consent, amend this Plan or Awards, adopt policies and procedures,
or take any other actions (including amendments, policies, procedures and
retroactive actions) as are necessary or appropriate to preserve the intended
tax treatment of Awards, including any such actions intended to (A) exempt this
Plan or any Award from Section 409A, or (B) comply with Section 409A, including
regulations, guidance, compliance programs and other interpretative authority
that may be issued after an Award’s grant date. The Company makes no
representations or warranties as to an Award’s tax treatment under Section 409A
or otherwise. The Company will have no obligation under this Section 10.6 or
otherwise to avoid the taxes, penalties or interest under Section 409A with
respect to any Award and will have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute noncompliant “nonqualified deferred compensation”
subject to taxes, penalties or interest under Section 409A.
(b) Separation from Service. If an Award constitutes “nonqualified deferred
compensation” under Section 409A, any payment or settlement of such Award upon a
termination of a Participant’s Service Provider relationship will, to the extent
necessary to avoid taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or after the termination of the
Participant’s Service Provider relationship. For purposes of this Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms means a “separation
from service.”
(c) Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” required to be made under an Award to a “specified employee” (as
defined under Section 409A and as the Administrator determines) due to his or
her “separation from service” will, to the extent necessary to avoid taxes under
Section 409A(a)(2)(B)(i) of the Code, be delayed for the six-month period
immediately following such “separation from service” (or, if earlier, until the
specified employee’s death) and will instead be paid (as set forth in the Award
Agreement) on the day immediately following such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award payable more than six
months following the Participant’s “separation from service” will be paid at the
time or times the payments are otherwise scheduled to be made.
10.7 Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, other employee or agent of the
Company or any Subsidiary will be liable to any Participant, former Participant,
spouse, beneficiary, or any other person for any claim, loss, liability, or
expense incurred in connection with the Plan or any Award, and such individual
will not be personally liable with respect to the Plan because of any contract
or other instrument executed in his or her capacity as an Administrator,
director, officer, other employee or agent of the Company or any Subsidiary. The
Company will indemnify and hold harmless each director, officer, other employee
and agent of the Company or any Subsidiary that has been or will be granted or
delegated any duty or power relating to the Plan’s administration or
interpretation, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the
Administrator’s approval) arising from any act or omission concerning this Plan
unless arising from such person’s own fraud or bad faith.
10.8 Lock-Up Period. The Company may, at the request of any underwriter
representative or otherwise, in connection with registering the offering of any
Company securities under the Securities Act, prohibit Participants from,
directly or indirectly, selling or otherwise transferring any Shares or other
Company securities during a period of up to one hundred eighty days following
the effective date of a Company registration statement filed under the
Securities Act, or such longer period as determined by the underwriter.


9

--------------------------------------------------------------------------------



10.9 Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and Award details, to implement,
manage and administer the Plan and Awards (the “Data”). The Company and its
Subsidiaries and affiliates may transfer the Data amongst themselves as
necessary to implement, administer and manage a Participant’s participation in
the Plan, and the Company and its Subsidiaries and affiliates may transfer the
Data to third parties assisting the Company with Plan implementation,
administration and management. These recipients may be located in the
Participant’s country, or elsewhere, and the Participant’s country may have
different data privacy laws and protections than the recipients’ country. By
accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, to
implement, administer and manage the Participant’s participation in the Plan,
including any required Data transfer to a broker or other third party with whom
the Company or the Participant may elect to deposit any Shares. The Data related
to a Participant will be held only as long as necessary to implement,
administer, and manage the Participant’s participation in the Plan. A
Participant may, at any time, view the Data that the Company holds regarding
such Participant, request additional information about the storage and
processing of the Data regarding such Participant, recommend any necessary
corrections to the Data regarding the Participant or refuse or withdraw the
consents in this Section 10.9 in writing, without cost, by contacting the local
human resources representative. The Company may cancel Participant’s ability to
participate in the Plan and, in the Administrator’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents in this Section 10.9. For more information on the consequences of
refusing or withdrawing consent, Participants may contact their local human
resources representative.
10.10 Severability. If any portion of the Plan or any action taken under it is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provisions had been excluded, and the
illegal or invalid action will be null and void.
10.11 Governing Documents. If any contradiction occurs between the Plan and any
Award Agreement or other written agreement between a Participant and the Company
(or any Subsidiary) that the Administrator has approved, the Plan will govern,
unless it is expressly specified in such Award Agreement or other written
document that a specific provision of the Plan will not apply or that such Award
Agreement or other written agreement will control over the terms of the Plan.
10.12 Governing Law. The Plan and all Awards will be governed by and interpreted
in accordance with the laws of the State of Delaware, disregarding any state’s
choice-of-law principles requiring the application of a jurisdiction’s laws
other than the State of Delaware.
10.13 Claw-back Provisions. All Awards (including any proceeds, gains or other
economic benefit the Participant actually or constructively receives upon
receipt or exercise of any Award or the receipt or resale of any Shares
underlying the Award) will be subject to any Company claw-back policy, including
any claw-back policy adopted to comply with Applicable Laws (including the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.
10.14 Titles and Headings. The titles and headings in the Plan are for
convenience of reference only and, if any conflict, the Plan’s text, rather than
such titles or headings, will control.
10.15 Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with Applicable Laws.
Notwithstanding anything herein to the contrary, the Plan and all Awards


10

--------------------------------------------------------------------------------



will be administered only in conformance with Applicable Laws. To the extent
Applicable Laws permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Laws.
10.16 Relationship to Other Benefits. No payment under the Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary except as expressly provided in writing in such other plan or an
agreement thereunder.
10.17 Broker-Assisted Sales. In the event of a broker-assisted sale of Shares in
connection with the payment of amounts owed by a Participant under or with
respect to the Plan or Awards, including amounts to be paid under the final
sentence of Section 9.5: (a) any Shares to be sold through the broker-assisted
sale will be sold on the day the payment first becomes due, or as soon
thereafter as practicable; (b) such Shares may be sold as part of a block trade
with other Participants in the Plan in which all participants receive an average
price; (c) the applicable Participant will be responsible for all broker’s fees
and other costs of sale, and by accepting an Award, each Participant agrees to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale; (d) to the extent the Company or its
designee receives proceeds of such sale that exceed the amount owed, the Company
will pay such excess in cash to the applicable Participant as soon as reasonably
practicable; (e) the Company and its designees are under no obligation to
arrange for such sale at any particular price; and (f) in the event the proceeds
of such sale are insufficient to satisfy the Participant’s applicable
obligation, the Participant may be required to pay immediately upon demand to
the Company or its designee an amount in cash sufficient to satisfy any
remaining portion of the Participant’s obligation.
ARTICLE XI.
DEFINITIONS


As used in the Plan, the following words and phrases will have the following
meanings:
11.1 “Administrator” means the Board or a Committee to the extent that the
Board’s powers or authority under the Plan have been delegated to such
Committee.
11.2 “Applicable Laws” means the requirements relating to the administration of
equity incentive plans under U.S. federal and state securities, tax and other
applicable laws, rules and regulations, the applicable rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws and rules of any foreign country or other jurisdiction where
Awards are granted.
11.3 “Award” means, individually or collectively, a grant under the Plan of
Options, Share Appreciation Rights, Restricted Shares, Restricted Share Units or
Other Shares or Cash Based Awards.
11.4 “Award Agreement” means a written agreement evidencing an Award, which may
be electronic, that contains such terms and conditions as the Administrator
determines, consistent with and subject to the terms and conditions of the Plan.
For the avoidance of doubt, award agreements previously entered into with
respect to Assumed Awards shall constitute Award Agreements for all purposes
hereunder.
11.5 “Board” means the Board of Directors of the Company.
11.6 “Business Combination” means the transactions contemplated by that certain
Agreement and Plan of Merger dated as of January 14, 2019 by and among the
Company, Churchill Capital Corp, Camelot Holdings (Jersey) Limited, CCC Merger
Sub, Inc. and Camelot Merger Sub (Jersey) Limited.
11.7 “Cause” means, with respect to a Participant, “Cause” (or any term of
similar effect) as defined in such Participant’s employment agreement with the
Company if such an agreement exists and contains a definition of Cause (or term
of similar effect), or, if no such agreement exists or such agreement does not
contain a definition of Cause (or term of similar effect), then Cause shall
include, but not be limited to: (i) the Participant’s unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
material breach of a written


11

--------------------------------------------------------------------------------



agreement between the Participant and the Company, including without limitation
a material breach of any employment, confidentiality, non-compete, non-solicit
or similar agreement; (ii) the Participant’s commission of, indictment for or
the entry of a plea of guilty or nolo contendere by the Participant to, a felony
under the laws of the United States or any state thereof or any crime involving
dishonesty or moral turpitude (or any similar crime in any jurisdiction outside
the United States); (iii) the Participant’s negligence or willful misconduct in
the performance of the Participant’s duties or the Participant’s willful or
repeated failure or refusal to substantially perform assigned duties; (iv) any
act of fraud, embezzlement, material misappropriation or dishonesty committed by
the Participant against the Company; or (v) any acts, omissions or statements by
a Participant which the Company determines to be materially detrimental or
damaging to the reputation, operations, prospects or business relations of the
Company.
11.8 “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
11.9 “Committee” means one or more committees or subcommittees of the Board,
which may include one or more Company directors or executive officers, to the
extent Applicable Laws permit. To the extent required to comply with the
provisions of Rule 16b-3, it is intended that each member of the Committee will
be, at the time the Committee takes any action with respect to an Award that is
subject to Rule 16b-3, a “non-employee director” within the meaning of Rule
16b-3; however, a Committee member’s failure to qualify as a “non-employee
director” within the meaning of Rule 16b-3 will not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.
11.10 “Company” means Clarivate PLC, a public limited company organized under
the laws of the Island of Jersey, or any successor.
11.11 “Consultant” means any person, including any adviser, engaged by the
Company or its parent or Subsidiary to render services to such entity if the
consultant or adviser: (i) renders bona fide services to the Company;
(ii) renders services not in connection with the offer or sale of securities in
a capital-raising transaction and does not directly or indirectly promote or
maintain a market for the Company’s securities; and (iii) is a natural person.
11.12 “Designated Beneficiary” means the beneficiary or beneficiaries the
Participant designates, in a manner the Administrator determines, to receive
amounts due or exercise the Participant’s rights if the Participant dies or
becomes incapacitated. Without a Participant’s effective designation,
“Designated Beneficiary” will mean the Participant’s estate.
11.13 “Director” means a Board member.
11.14 “Disability” means a permanent and total disability under Section 22(e)(3)
of the Code, as amended.
11.15 “Dividend Equivalents” means a right granted to a Participant under the
Plan to receive the equivalent value (in cash or Shares) of dividends paid on
Shares.
11.16 “Employee” means any employee of the Company or its Subsidiaries.
11.17 “Equity Restructuring” means a nonreciprocal transaction between the
Company and its shareholders, such as a share dividend, share split, spin-off or
recapitalization through a large, nonrecurring cash dividend, that affects the
number or kind of Shares (or other Company securities) or the share price of the
Shares (or other Company securities) and causes a change in the per share value
of the Shares underlying outstanding Awards.
11.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
11.19 “Fair Market Value” means, as of any date, for purposes of establishing
the exercise price of Options or Share Appreciation Rights under the Plan, the
value of Shares determined as follows: (i) if the Shares are listed on any
established stock exchange, its Fair Market Value will be the closing sales
price for such Shares as quoted on such exchange for such date, or if no sale
occurred on such date, the last day preceding such date during which a


12

--------------------------------------------------------------------------------



sale occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; (ii) if the Shares are not traded on a stock
exchange but is quoted on a national market or other quotation system, the
closing sales price on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(iii) without an established market for the Shares, the Administrator will
determine the Fair Market Value in its discretion. For all other purposes, the
Fair Market Value shall be determined by a reasonable and consistent application
of a reasonable valuation method previously approved by the Administrator; it
being understood that different purposes under the Plan may use different
methods but that the same purpose under the Plan shall use the same method,
unless the Administrator approves a different method to apply reasonably and
consistently for such same purpose that arises subsequent to such approval.
11.20 “Good Reason” shall have the meaning set forth in the Participant’s
employment, service, severance or other similar contract or agreement with the
Company or its applicable subsidiary, or, if there is no such agreement or
contract containing a definition of Good Reason for an applicable Participant,
Participant’s resignation will be for “Good Reason” if Participant resigns
within ninety days after any of the following events, unless Participant
consents to the applicable event: (i) a decrease in Participant’s annual base
salary, other than a reduction in annual base salary of less than 10% that is
implemented in connection with a contemporaneous reduction in annual base
salaries affecting other senior executives of the Company, or (ii) a material
decrease in Participant’s authority or areas of responsibility as are
commensurate with Participant’s then-current title or position (other than in
connection with a corporate transaction where Participant continues to hold such
position with respect to the Company’s business, substantially as such business
exists prior to the date of consummation of such corporate transaction, but does
not hold such position with respect to the successor corporation).
Notwithstanding the foregoing, no Good Reason will have occurred unless and
until Participant has: (a) provided the Company, within 60 days of Participant’s
knowledge of the occurrence of the facts and circumstances underlying the Good
Reason event, written-notice stating with specificity the applicable facts and
circumstances underlying such finding of Good Reason; and (b) provided the
Company with an opportunity to cure the same within 30 days after the receipt of
such notice.
11.21 “Greater Than 10% Shareholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of equity securities of the Company or its parent or
subsidiary corporation, as defined in Section 424(e) and (f) of the Code,
respectively.
11.22 “Incentive Option” means an Option intended to qualify as an “incentive
stock option” as defined in Section 422 of the Code.
11.23 “Liquidity Event” means, unless otherwise set forth in an applicable Award
Agreement, either (a) the consummation of the sale, transfer, conveyance or
other disposition (including by way of merger, equity purchase or consolidation)
in one or a series of related transactions, of the equity securities of the
Company or its successor held, directly or indirectly, by the Principal
Shareholders in exchange for cash, or in the case of any transaction resulting
in the exchange for consideration other than cash (“non-cash consideration”) the
receipt of cash upon the disposition of such non-cash consideration, such that
immediately following such transaction or disposition (or series of transactions
or dispositions), the total number of all equity securities of the Company or
its successor held, directly or indirectly, by all of the Principal Shareholders
is, in the aggregate, less than 30% of the total number of all equity securities
of the Company or its successor (as such securities may be adjusted for the
occurrence of a corporate event) held, directly or indirectly, by all of the
Principal Shareholders as of the day after the consummation of the Business
Combination; or (b) the consummation of the sale, lease, transfer, conveyance or
other disposition (other than by way of merger, equity purchase or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, to any “person” (as such term is defined in Section 13(d)(3) of the
Exchange Act) other than to any Principal Shareholders. For the avoidance of
doubt, the consummation of the Business Combination does not constitute a
Liquidity Event.
11.24 “Non-Qualified Option” means an Option not intended or not qualifying as
an Incentive Option.
11.25 “Option” means an option to purchase Shares.


13

--------------------------------------------------------------------------------



11.26 “Other Share or Cash Based Awards” means cash awards, awards of Shares,
and other awards valued wholly or partially by referring to, or are otherwise
based on, Shares or other property.
11.27 “Overall Share Limit” means 60,000,000 Shares.
11.28 “Participant” means a Service Provider who has been granted an Award.
11.29 “Performance Criteria” mean the criteria (and adjustments) that the
Administrator may select for an Award to establish performance goals for a
performance period, which may include the following: net earnings or losses
(either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not limited to gross
profits, net profits, profit growth, net operation profit or economic profit),
profit return ratios or operating margin; budget or operating earnings (either
before or after taxes or before or after allocation of corporate overhead and
bonus); cash flow (including operating cash flow and free cash flow or cash flow
return on capital); return on assets; return on capital or invested capital;
cost of capital; return on shareholders’ equity; total shareholder return;
return on sales; costs, reductions in costs and cost control measures; expenses;
working capital; earnings or loss per share; adjusted earnings or loss per
share; price per share or dividends per share (or appreciation in or maintenance
of such price or dividends); regulatory achievements or compliance;
implementation, completion or attainment of objectives relating to research,
development, regulatory, commercial, or strategic milestones or developments;
market share; economic value or economic value added models; division, group or
corporate financial goals; customer satisfaction/growth; customer service;
employee satisfaction; recruitment and maintenance of personnel; human resources
management; supervision of litigation and other legal matters; strategic
partnerships and transactions; financial ratios (including those measuring
liquidity, activity, profitability or leverage); debt levels or reductions;
sales-related goals; financing and other capital raising transactions; cash on
hand; acquisition activity; investment sourcing activity; and marketing
initiatives, any of which may be measured in absolute terms or as compared to
any incremental increase or decrease. Such performance goals also may be based
solely by reference to the Company’s performance or the performance of a
Subsidiary, division, business segment or product line of the Company or a
Subsidiary, or based upon performance relative to performance of other companies
or upon comparisons of any of the indicators of performance relative to
performance of other companies. The Committee may provide for exclusion of the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual, infrequently occurring or
non-recurring charges or events, (b) asset write-downs, (c) litigation or claim
judgments or settlements, (d) acquisitions or divestitures, (e) reorganization
or change in the corporate structure or capital structure of the Company, (f) an
event either not directly related to the operations of the Company, Subsidiary,
division, business segment or product line or not within the reasonable control
of management, (g) foreign exchange gains and losses, (h) a change in the fiscal
year of the Company, (i) the refinancing or repurchase of bank loans or debt
securities, (j) unbudgeted capital expenditures, (k) the issuance or repurchase
of equity securities and other changes in the number of outstanding shares, (l)
conversion of some or all of convertible securities to Shares, (m) any business
interruption event (n) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles, or (o) the effect
of changes in other laws or regulatory rules affecting reported results.
11.30 “Plan” means this 2019 Incentive Award Plan.
11.31 “Principal Shareholders” means funds or other entities managed by an
affiliate of Onex Partners Advisor LP, funds managed by an affiliate of Baring
Private Equity Asia Group Limited and any of their affiliates to which (a) any
Principal Shareholder or any other person transfers Shares or other securities
of the Company or (b) the Company issues Shares or other securities of the
Company.
11.32 “Prior Plan” means the Camelot Holdings (Jersey) Limited 2016 Equity
Incentive Plan.
11.33 “Restricted Shares” means Shares awarded to a Participant under Article VI
subject to certain vesting conditions and other restrictions.


14

--------------------------------------------------------------------------------



11.34 “Restricted Share Unit” means an unfunded, unsecured right to receive, on
the applicable settlement date, one Share or an amount in cash or other
consideration determined by the Administrator to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.
11.35 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act.
11.36 “Section 409A” means Section 409A of the Code and all regulations,
guidance, compliance programs and other interpretative authority thereunder.
11.37 “Securities Act” means the Securities Act of 1933, as amended.
11.38 “Service Provider” means an Employee, Consultant or Director.
11.39 “Share” means an ordinary share in the capital of the Company.
11.40 “Share Appreciation Right” means a share appreciation right granted under
Article V.
11.41 “Shareholders Agreement” means that certain Shareholders Agreement
relating to the Company by and between the Principal Shareholders, the Company
and other persons who may become a party thereto, as may be amended from time to
time.
11.42 “Subsidiary” means any entity (other than the Company), whether domestic
or foreign, in an unbroken chain of entities beginning with the Company if each
of the entities other than the last entity in the unbroken chain beneficially
owns, at the time of the determination, securities or interests representing at
least 50% of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
11.43 “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.
11.44 “Termination of Service” means the date the Participant ceases to be a
Service Provider.
* * * * *


15